Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 1 of 11 PageID 60




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

   GREY OAKS COUNTRY CLUB, INC.,

                  Plaintiff,

   v.                                               Case No: 2:18-cv-639-FtM-99CM

   ZURICH AMERICAN INSURANCE
   COMPANY,

                  Defendant.
                                             /

                                  CASE MANAGEMENT REPORT

          The parties were unable to reach agreement on a schedule for this matter, and

   accordingly propose the following competing dates and discovery plans pursuant to Fed. R.

   Civ. P. 26(f) and M.D. Fla. R. 3.05(c):

               DEADLINE OR EVENT                           GREY              ZURICH’S
                                                           OAKS’             PROPOSED
                                                         PROPOSED              DATES
                                                           DATES
    Mandatory Initial Disclosures (pursuant to           11/30/2018           12/14/2018
    Fed. R. Civ. P. 26(a)(1) as amended effective
    December 1, 2000)
    [Court recommends 30 days after CMR meeting]
    Certificate of Interested Persons and
    Corporate Disclosure                                 -Filed by Plaintiff on 10/9/18
    Statement                                            -Filed by Defendant on 10/12/18
    [each party who has not previously filed must
    file immediately]
    Motions to Add Parties or to Amend                   1/11/2018             2/28/2019
    Pleadings
    [Court recommends 1 - 2 months after CMR
    meeting]
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 2 of 11 PageID 61




              DEADLINE OR EVENT                            GREY       ZURICH’S
                                                           OAKS’      PROPOSED
                                                         PROPOSED       DATES
                                                           DATES
    Disclosure of Expert Reports                         5/10/19       Plaintiff:
                                                                       9/6/2019
    [Court recommends last exchange 6 months
    before trial and 1 – 2 months before discovery                    Defendant:
    deadline to allow expert depositions]                             10/18/2019
    Discovery Deadline                                   7/12/2019    11/29/2019
    [Court recommends 5 months before trial to
    allow time for dispositive motions to be filed and
    decided; all discovery must be commenced in
    time to be completed before this date]
    Dispositive Motions, Daubert, and Markman            8/16/2019     1/3/2020
    Motions
    [Court requires 4 months or more before trial
    term begins]
    Meeting In Person to Prepare Joint Final             10/18/2019    4/3/2020
    Pretrial Statement
    [(14) days before Joint Final Pretrial Statement]
    Joint Final Pretrial Statement (Including a          11/1/2019     4/17/2020
       Single Set of Jointly-Proposed Jury
       Instructions and Verdict Form [a Word or
       WordPerfect version may be e-mailed to
       the Chambers mailbox] Voir Dire
       Questions, Witness Lists, Exhibit Lists with
       Objections on Approved Form)
    [Court recommends 3 weeks before Final
    Pretrial Conference and no later than 7 days
    before the Final Pretrial Conference]
    All Other Motions Including Motions In               11/8/2019     4/10/2020
    Limine, Trial Briefs
    [Court recommends 3 weeks before Final
    Pretrial Conference]
    Final Pretrial Conference                            11/29/2019    4/29/2020
    [Court will set a date that is approximately 3
    weeks before trial]




                                                 2
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 3 of 11 PageID 62




              DEADLINE OR EVENT                             GREY                 ZURICH’S
                                                            OAKS’                PROPOSED
                                                          PROPOSED                 DATES
                                                            DATES
    Trial Term Begins                                     12/16/2019               5/18/2020
    [Local Rule 3.05 (c)(2)(E) sets goal of trial
    within 1 year of filing complaint in most Track
    Two cases, and within 2 years in all Track Two
    cases; trial term must not be less than 4 months
    after dispositive motions deadline (unless filing
    of such motions is waived); district judge trial
    terms begin on the first business day of the first
    full week of each month; trials before magistrate
    judges will be set on a date certain after
    consultation with the parties]
    Estimated Length of Trial [trial days]                              4 days
    Jury / Non-Jury                                       Jury                     Grey Oaks
                                                                                 has demanded
                                                                                  a jury for all
                                                                                    issues so
                                                                                      triable
    Mediation
                                             Deadline:      7/19/2019              10/4/2019
                                                                     Brett J. Preston
                                              Mediator:           Hill Ward Henderson
                                              Address:           Bank of America Plaza
                                                                       Suite 3700
                                                                 101 E. Kennedy Blvd.
                                                                   Tampa, FL 33602


                                            Telephone:              (813) 221-3900

   [Absent arbitration, mediation is mandatory; Court
   recommends either 2 – 3 months after CMR
   meeting, or just after discovery deadline]
    All Parties Consent to Proceed Before             Yes ____ No X
    Magistrate Judge
                                                         Likely to Agree in Future ____




                                                 3
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 4 of 11 PageID 63




   I.     Meeting of Parties in Person

          Lead counsel must [meet] in person and not by telephone absent an order permitting

   otherwise. Counsel will meet in the Middle District of Florida, unless counsel agree on a

   different location. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A)1 a meeting was held

   telephonically with the Court’s permission on Friday, November 2, 2018 by phone and was

   attended by Cary D. Steklof, Esq. and Walter J. Andrews, Esq. on behalf of the Plaintiff and

   Jason M. Chodos, Esq. on behalf of the Defendant.


   II.    Preliminary Pretrial Conference

          Local Rule 3.05(c)(30)(B) provides that preliminary pretrial conferences are

   mandatory in Track Three cases.

          Track Two cases: Parties (check one) [_____] request         [X] do not request a

   preliminary pretrial conference before entry of a Case Management and Scheduling Order in

   this Track Two case. Unresolved issues to be addressed at such a conference include:

          None at this time.


   III.   Pre-Discovery Initial Disclosures of Core Information

          Fed. R. Civ. P. 26(a)(1)(C) – (D) Disclosures

          Fed. R. Civ. P. 26, as amended, provides that these disclosures are mandatory in

   Track Two and Track Three cases, except as stipulated by the parties or otherwise ordered by

   the court (the amendment(s) to Rule 26 supersede(s) M.D. Fla. Rule 3.05, to the extent that

   Rule 3.05 opts out of the mandatory discovery requirements):


          1
              A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov



                                                 4
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 5 of 11 PageID 64




          The parties _____ have exchanged X agree to exchange (check one)

          information described in Fed. R. Civ. P. 26(a)(1)(C) – (D)

          _____ on X by         (check one)    11/30/2018 – Proposed by the Plaintiff

                                               12/14/18 – Proposed by the Defendant

          Below is a description of information disclosed or scheduled for disclosure.

          (i)     the name and, if known, the address and telephone number of each

                  individual likely to have discoverable information – along with the

                  subjects of that information – that the disclosing party may use to

                  support its claims or defenses, unless the use would be solely for

                  impeachment;

          (ii)    a copy – or a description by category and location – of all documents,

                  electronically stored information, and tangible things that the disclosing

                  party has in its possession, custody, or control and may use to support its

                  claims or defenses, unless the use would be solely for impeachment;

          (iii)   a computation of each category of damages claimed by the disclosing

                  party; and

          (iv)    any insurance agreement under which an insurance business may be

                  liable to satisfy all or part of a possible judgment in the action or to

                  indemnify or reimburse for payments made to satisfy the judgment.

   IV.    Agreed Discovery Plan for Plaintiffs and Defendants

          A.      Certificate of Interested Persons and Corporate Disclosure Statement –

          This Court has previously ordered each party, governmental party, intervenor, non-
   party movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and




                                                5
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 6 of 11 PageID 65




   Corporate Disclosure Statement using a mandatory form. No party may seek discovery from
   any source before filing and serving a Certificate of Interested Persons and Corporate
   Disclosure Statement. A motion, memorandum, response, or other paper — including
   emergency motion — is subject to being denied or stricken unless the filing party has
   previously filed and served its Certificate of Interested Persons and Corporate Disclosure
   Statement. Any party who has not already filed and served the required certificate is required
   to do so immediately.

           Every party that has appeared in this action to date has filed and served a Certificate
   of Interested Persons and Corporate Disclosure Statement, which remains current:

   __X__Yes
   ______No                              Amended Certificate will be filed by __________

                                         (party) on or before ______________(date).

          B.      Discovery Not Filed –

          The parties shall not file discovery materials with the Clerk except as provided in
   Local Rule 3.03. The Court encourages the exchange of discovery requests electronically.
   See M.D. Fla. R. 3.03 (e). The parties further agree as follows:

          The parties have no further agreements at this time concerning the non-filing of

   discovery. As for the exchange of discovery materials, the parties agree that they will

   utilize reasonable efforts to keep the costs of reproduction as low as possible.


          C.      Limits on Discovery –

           Absent leave of Court, the parties may take no more than ten depositions per side (not
   per party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A). Absent leave of Court,
   the parties may serve no more than twenty-five interrogatories, including sub-parts. Fed. R.
   Civ. P. 33(a). The parties may agree by stipulation on other limits on discovery. The Court
   will consider the parties’ agreed dates, deadlines, and other limits in entering the scheduling
   order. Fed. R. Civ. P. 29. In addition to the deadlines in the above table, the parties have
   agreed to further limit discovery as follows:

                  1.     Depositions
                  2.     Interrogatories
                  3.     Document Requests
                  4.     Requests to Admit
                  5.     Supplementation of Discovery




                                                 6
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 7 of 11 PageID 66




          The parties have no further agreements at this time concerning (1) depositions;

   (2) interrogatories; (3) document requests; (4) requests to admit; or (5)

   supplementation of discovery.


          D.      Discovery Deadline –

           Each party shall timely serve discovery requests so that the rules allow for a response
   prior to the discovery deadline. The Court may deny as untimely all motions to compel filed
   after the discovery deadline. In addition, the parties agree as follows:

           The parties have no further agreements at this time concerning the discovery

   deadline.

          E.      Disclosure of Expert Testimony –

           On or before the dates set forth in the above table for the disclosure of expert reports,
   the parties agree to fully comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony
   on direct examination at trial will be limited to the opinions, basis, reasons, data, and other
   information disclosed in the written expert report disclosed pursuant to this order. Failure to
   disclose such information may result in the exclusion of all or part of the testimony of the
   expert witness. The parties agree on the following additional matters pertaining to the
   disclosure of expert testimony:

          The parties agree not to designate cumulative, testifying expert witnesses.

          F.      Confidentiality Agreements –

           Whether documents filed in a case may be filed under seal is a separate issue from
   whether the parties may agree that produced documents are confidential. The Court is a
   public forum, and disfavors motions to file under seal. The Court will permit the parties to
   file documents under seal only upon a finding of extraordinary circumstances and
   particularized need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir.
   1992); Wilson v. American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking
   to file a document under seal must file a motion to file under seal requesting such Court
   action, together with a memorandum of law in support. (See M.D. Fla. R. 1.09). The
   motion, whether granted or denied, will remain in the public record.

          The parties may reach their own agreement regarding the designation of materials as
   “confidential.” There is no need for the Court to endorse the confidentiality agreement. The
   Court discourages unnecessary stipulated motions for a protective order. The Court will



                                                  7
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 8 of 11 PageID 67




   enforce appropriate stipulated and signed confidentiality agreements. See M.D. Fla. R. 4.15.
   Each confidentiality agreement or order shall provide, or shall be deemed to provide, that “no
   party shall file a document under seal without first having obtained an order granting leave to
   file under seal on a showing of particularized need.” With respect to confidentiality
   agreements, the parties agree as follows:

          The parties anticipate that a confidentiality agreement may be necessary with

   respect to the disclosure of Plaintiff’s financial information during the discovery

   process. If such an agreement is reached by the parties in this case, the parties may

   seek the Court’s enforcement of the confidentiality agreement. The parties agree to

   refrain from submitting any unnecessary stipulated motions for protective order.

   Additionally, the parties will make reasonable efforts to resolve any disputes concerning

   confidentiality among themselves without the need for the Court’s involvement, to the

   extent possible.


          G.      Electronically Stored Information and Claims of Privilege –

          Pursuant to Fed. R. Civ. P. 16, the parties have made the following agreements

   regarding the disclosure and discovery of electronically stored information as well as the

   assertion of claims of privilege or protection of trial preparation materials after production:

          The parties agree to comply with all applicable federal and local rules during the

   course of this action, including Fed. R. Civ. P. 34, with respect to the disclosure or

   discovery of electronically stored information. The parties will also make reasonable

   efforts to meet and confer in an attempt to informally resolve any disputes over

   electronically stored information without the need for Court involvement.                 To the

   extent that any issues arise concerning the disclosure/discovery of electronically stored

   information that cannot be informally resolved among the parties, the party that




                                                   8
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 9 of 11 PageID 68




   requested the disclosure/discovery of the materials will bring the issue to the Court’s

   attention as soon as reasonably practicable.

            The parties further agree to comply with all applicable federal and local rules

   during the course of this action, including Fed. R. Civ. P. 26(b)(3)-(5), concerning trial-

   preparation materials. At this time, the parties have not reached any other agreements

   with respect to asserting claims of privilege or protection of trial-preparation materials.

   However, if such an agreement is reached by the parties in this case, the parties

   respectfully reserve their right to request this Court to include their agreement in an

   order.

            H.     Other Matters Regarding Discovery –

            Nothing further at this time.

   V.       Settlement and Alternative Dispute Resolution.

            A.     Settlement –

                   The parties agree that settlement is

   ____ likely    X unlikely              (check one)

                   The parties request a settlement conference before a United States Magistrate

   Judge.

   _____ yes     X    no                  _____ likely to request in future

            B.     Arbitration –

                   Local Rule 8.02(a) defines those civil cases that will be referred to arbitration

   automatically. Does this case fall within the scope of Local Rule 8.02(a)?

   _____ yes      X    no




                                                   9
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 10 of 11 PageID 69




                   For cases not falling within the scope of Local Rule 8.02(a), the parties

   consent to arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b):

   _____ yes     X    no                  _____ likely to agree in future

   _____ Binding                          _____ Non-Binding

                   In any civil case subject to arbitration, the Court may substitute mediation for

   arbitration upon a determination that the case is susceptible to resolution through mediation.

   Local Rule 8.02(b). The parties agree that this case is susceptible to resolution through

   mediation, and therefore jointly request mediation in place of arbitration:

     X    yes _____ no                    _____ likely to agree in future

          C.       Mediation –

          Absent arbitration or a Court order to the contrary, the parties in every case will

   participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local

   Rules. The parties have agreed on a mediator from the Court’s approved list of mediators as

   set forth in the table above, and have agreed to the date stated in the table above as the last

   date for mediation. The list of mediators is available from the Clerk, and is posted on the

   Court’s web site at http://www.flmd.uscourts.gov.

          D.       Other Alternative Dispute Resolution –

          The parties intend to pursue the following other methods of alternative dispute

   resolution:

          The parties have already conducted a pre-suit mediation that was unsuccessful,

   but intend to maintain an open line of communication and consider the potential for

   settlement as litigation progresses.




                                                  10
Case 2:18-cv-00639-JES-NPM Document 15 Filed 11/16/18 Page 11 of 11 PageID 70




  Dated: November 16, 2018



      Attorneys for Plaintiff,                           Attorneys for Defendant,
      Grey Oaks Country Club, Inc.                       Zurich American Insurance Company


   By: s/ Walter J. Andrews                           By: s/ Ira S. Bergman
      Walter J. Andrews (Fla. Bar No. 84863)             Ira S. Bergman (FL Bar No. 980900)
      Michael J. Mueller (Fla. Bar No. 114938)           Jason M. Chodos (FL Bar No. 025823)
      Cary D. Steklof (Fla. Bar No. 86257)               Litchfield Cavo LLP
      Hunton Andrews Kurth LLP                           600 Corporate Drive, Suite 600
      1111 Brickell Avenue, Suite 2500                   Fort Lauderdale, Florida 33334
      Miami, Florida 33131                               Tel.: (954) 689-3000
      Tel: (305) 810-6407                                Fax: (954) 689-3001
      Fax: (305) 810-2460                                bergman@litchfieldcavo.com
      wandrews@HuntonAK.com                              chodos@litchfieldcavo.com
      mmueller@HuntonAK.com
      csteklof@HuntonAK.com




                                                 11
   010212.0000001 EMF_US 71494236v2
